Title: To Alexander Hamilton from Jeremiah Olney, 22 December 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, December 22, 1791. “I yesterday received your favor of the 23rd. of Novemr. Your approbation of my Conduct in the Case of the Brigt. Betsey, affords me the sincerest Satisfaction; and in future, should similar breaches of the Law occur within this District, I shall proceed in the way you have now suggested, as a less expensive and more speedy Mode of Determination; and, in discharging the duties of my Office in general, I shall continue my endeavors to merit your support.…”
